DETAILED ACTION
Status of Application
Claims 1-20 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  there is lack of antecedent basis for the recitation of “the first base” and “the second base”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 11-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20160098097 A1), further in view of Dunker (US 20040041791 A1). 
Regarding claim 1, A rolly keyboard comprising: a body having a polygonal columnar shape; (Fig. 1-2B show how the keyboard with polygonal columnar shape. Para 56)
 








a key assembly coupled to the body, wherein the key assembly comprises a plurality of key line portions in which the keys are disposed in each of a plurality of lines, (Fig. 3-5 show the key assembly in each of the key line which are the foldable columns.  Para 56-59, 73-79. 140 is key line. 126 is key)
 	10wherein the plurality of key line portions are wound in the polygonal columnar shape of the body. (Fig. 3-5 shows key line portions are wound in the polygonal columnar shape of the body. Para 56-59, 73-79.)
However Chang does not teach 5a scroll wheel formed in the body. 
However Dunker teaches a scroll wheel formed in the body.  (Para 17)


Regarding claim 2, Chang and Dunker already teach the rolly keyboard of claim 1, 
And Chang further teaches further comprising: a communication unit to exchange data with an external display apparatus; and a processor configured to transmit scroll operation data to the display apparatus, when the scroll wheel is operated. (Fig. 19. communication part 230, and controller 290. Para 67, 111-114)

Regarding claim 11, refer to rejection for claim 1. 

Regarding claim 12, refer to rejection for claim 2.

Regarding claim 17, refer to rejection for claim 1.

Regarding claim 18, refer to rejection for claim 2.

Regarding claim 19, Chang and Dunker already teach the rolly keyboard of claim 18, 
.

Claims 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20160098097 A1), in view of Dunker (US 20040041791 A1), further in view of Blandin et al. (US 20110227828 A1).
Regarding claim 3, Chang and Dunker already teach the rolly keyboard of claim 1, 
However Chang and Dunker do not teach wherein the scroll wheel comprises: a wheel base including a first base and a second base, the second base connected to the first base and having a curved shape; a bearing disposed on the wheel base; and a wheel cover disposed on the bearing.
However Blandin teaches wherein the scroll wheel comprises: a wheel base including a first base and a second base, the second base connected to the first base and having a curved shape; a bearing disposed on the wheel base; and a wheel cover disposed on the bearing. (Fig. 4-5 and Fig. 8 show first base 105 which is straight, second base is rounded part of 380, bearing 398. Wheel cover is insert 365. Para 32-33)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Chang and Dunker with Blandin to teach 

Regarding claim 4, refer to rejection for claim 4. 

Regarding claim 13, refer to rejection for claim 3. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20160098097 A1), in view of Dunker (US 20040041791 A1), further in view of Abe (US 20160005378 A1).
Regarding claim 5, Chang and Dunker already teach the rolly keyboard of claim 1, 
However Chang and Dunker do not teach the rolly keyboard further comprising: a cable connected and extended from an end of the body; and a mouse connected to the cable.
However Abe teaches the rolly keyboard further comprising: a cable connected and extended from an end of the body; and a mouse connected to the cable. (Para 65)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Chang and Dunker with Abe to teach the rolly keyboard further comprising: a cable connected and extended from an end of the . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20160098097 A1), in view of Dunker (US 20040041791 A1), in view of Abe (US 20160005378 A1), further in view of Aimone et al. (US 20160367189 A1)
Regarding claim 6, Chang, Dunker and Abe already teach the rolly keyboard of claim 5, 
And Abe further teaches wherein the cable and the mouse connected to the cable are protruded to the outside,(Para 65)
However Chang, Dunker and Abe do not teach when a lid positioned in the end of the body is opened when the cable are connected.
However Aimone teaches a LID covering a port. (Para 27)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Chang, Dunker and Abe with Aimone to teach hen a lid positioned in the end of the body is opened when the cable are connected in order to better protect the device port with the use of cover.

Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20160098097 A1), in view of Dunker (US 20040041791 A1), further in view of Liess et al. (US 20020104957 A1).
Regarding claim 7, Chang and Dunker already teach the rolly keyboard of claim 1, 

However Liess teaches an optical mouse disposed in any one of the plurality of key line portions or in the body. (Para 125)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Chang and Dunker with Liess to teach an optical mouse disposed in any one of the plurality of key line portions or in the body in order to produce the predictable result of GUI operation with the integrated optical mouse

Regarding claim 8, Chang and Dunker already teach the rolly keyboard of claim 2, 
However Chang and Dunker do not teach further comprising: a light output unit disposed in at least one of the plurality of key line portions in the key assembly and outputs a light to a surrounding area of the key assembly; and a light reception unit disposed in at least one of the plurality of key line portions in the key assembly, wherein the processor is configured to detect movement information of user's hand, based on an output light outputted from the light output unit and a reception light received by the light reception unit, and to transmit the movement information, as pointing data, to the display apparatus. 
However Chang and Dunker teaches a light output unit disposed in at least one of the plurality of key line portions in the key assembly and outputs a light to a surrounding area of the key assembly; and a light reception unit disposed in at least one 
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Chang and Dunker with Liess to teach a light output unit disposed in at least one of the plurality of key line portions in the key assembly and outputs a light to a surrounding area of the key assembly; and a light reception unit disposed in at least one of the plurality of key line portions in the key assembly, wherein the processor is configured to detect movement information of user's hand, based on an output light outputted from the light output unit and a reception light received by the light reception unit, and to transmit the movement information, as pointing data, to the display apparatus in order to produce the predictable result of GUI operation with the integrated optical mouse.

Regarding claim 14, refer to rejection for claim 7.

Regarding claim 15, refer to rejection for claim 8.




Allowable Subject Matter
Claims 9-10, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HANG LIN/           Primary Examiner, Art Unit 2626